     Case 3:18-cv-01749-JLS-NLS Document 47 Filed 11/10/20 PageID.217 Page 1 of 2



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   GUILLERMO AVILES, Individually and                   Case No.: 18-CV-1749 JLS (NLS)
     on Behalf of Others Similarly Situated,
11
                                         Plaintiff,       ORDER DISMISSING ACTION
12                                                        WITHOUT PREJUDICE
     v.
13
     OCWEN LOAN SERVICING, LLC,
14
                                       Defendant.
15
16
17         On August 5, 2020, Plaintiff Guillermo Aviles filed a Notice of Settlement. See ECF
18   No. 44. Consequently, on August 7, 2020, the Court vacated all pending deadlines in this
19   action and ordered Plaintiff to file for dismissal of this action on or before October 5, 2020.
20   See ECF No. 45. The August 7, 2020 Order noted: “Failure to file for dismissal or an
21   extension thereof by the deadline may result in dismissal pursuant to Civil Local Rule
22   83.1.” Id. (emphasis in original). Plaintiff did not file for dismissal in compliance with the
23   Court’s August 7, 2020 Order.
24         Therefore, on October 9, 2020, the Court issued an Order to Show Cause, providing
25   “that the Court will dismiss this action without prejudice pursuant to Civil Local Rule 83.1
26   on November 9, 2020, unless, no later than that date, Plaintiff files a declaration showing
27   good cause to keep this action open.” ECF No. 46 at 1–2 (emphasis in original). Plaintiff
28   again took no action in response to the October 9, 2020 Order.

                                                      1
                                                                                 18-CV-1749 JLS (NLS)
     Case 3:18-cv-01749-JLS-NLS Document 47 Filed 11/10/20 PageID.218 Page 2 of 2



1          In light of the foregoing, the Court DISMISSES this action WITHOUT
2    PREJUDICE. The Clerk of the Court SHALL CLOSE the file.
3          IT IS SO ORDERED.
4    Dated: November 10, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                      18-CV-1749 JLS (NLS)
